 



Exhibit 10.39
REINSURANCE AGREEMENT
This Reinsurance Agreement (“Agreement”) is entered into as of the Effective
Date as defined herein below. Its parties are:
NORTH POINTE INSURANCE COMPANY
(“Company”)
and
MIDFIELD INSURANCE COMPANY
(“Reinsurer”)
Background
     Company is a property and casualty insurance company licensed in various
states. Reinsurer is a pure captive insurance company licensed in Washington DC.
Company desires to cede to Reinsurer, and Reinsurer desires to assume from
Company certain commercial property and casualty insurance business as further
described below.
     NOW, THEREFORE, in consideration of this Agreement’s terms, the parties
agree:
Terms

1.   Liability Of Reinsurer

  1.1   (i) Company will cede and Reinsurer will assume 100% of the Net
Liability in the $250,000 in excess of $250,000 layer (the “Property Cession”)
arising under or as a result of all commercial property insurance policies
written by the Company and (ii) Company will cede and Reinsurer will assume 100%
of the Net Liability in the $350,000 in excess of $250,000 layer (the “Casualty
Cession”) arising under or as a result of all commercial casualty insurance
policies written by the Company (the insurance business covered under the
Property Cession and Casualty Cession shall be collectively referred to as
“Subject Business”). All such insurance policies issued under the Subject
Business shall be called the “Policies”. Reinsurer’s liability with respect to
each Loss under this Agreement will commence obligatorily and simultaneously
with that of the Company, subject to this Agreement’s terms.     1.2   Company
shall retain the first $250,000 of the Net Liability of the commercial property
insurance and shall retain the first $250,000 of the Net Liability of the
commercial casualty insurance as respects each risk in any one Loss. The
Reinsurer shall then be liable for 100% of the amount by which the Company’s Net
Liability (including Loss, Allocated Loss Adjustment Expenses, and Extra
Contractual Obligations) exceeds the Company’s retention of $250,000 for the
commercial property insurance business, or $250,000 for the commercial casualty
insurance business, but the liability of Reinsurer shall never

 



--------------------------------------------------------------------------------



 



      exceed $250,000 for each risk of any one Loss of the property insurance
business and shall never exceed $350,000 for the casualty insurance business,
nor shall the Reinsurer’s liability from all risks in each Loss Occurrence for
commercial property insurance business exceed $750,000, nor shall the
Reinsurer’s liability from all risks in each Loss Occurrence for commercial
casualty business exceed $1,050,000. However, as respects all Acts of Terrorism,
the Reinsurer shall never be liable for more than $250,000 in any calendar year.
    1.3   The Company’s retention and the Reinsurer’s limit of liability for
each Loss and Loss Occurrence, set forth in Section 1.2 above, shall apply
irrespective of the number of Policies affected or number of hazards in one
Policy, and regardless of the number of classes or types of insurance involved.

2.   Commencement       This Agreement shall take effect on January 1, 2007 (the
“Effective Date”), and shall cover all Losses Occurrences on or after the
Effective Date and during this Agreement’s term.

3.   Definitions

  3.1   “Gross Written Premium” means the gross premiums for the Subject
Business written by Company less cancellations and return premiums.     3.2  
“Loss” means any loss on an insurance policy covered under the Subject Business,
and will follow the coverage provided by that insurance policy.         “Loss
Occurrence” with regard to property Losses, means the sum of all individual
losses directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of anyone Loss Occurrence shall be limited to all individual Losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event, except that the term
Loss Occurrence shall be further defined as follows:         As regards
windstorm, hail, tornado, hurricane, cyclone, including ensuing collapse and
water damage, all individual losses sustained by the Company occurring during
any period of 72 consecutive hours arising out of and directly occasioned by the
same event. However, the event need not be limited to one state or province or
states or provinces contiguous thereto.         As regards riot, riot attending
a strike, civil commotion, vandalism and malicious mischief, all individual
losses sustained by the Company occurring during any period of 72 consecutive
hours arising out of and directly occasioned by the same event. However, the
event need not be limited to one municipality, county, state, or province or
municipalities, counties, states or provinces contiguous thereto, within the
United States or Canada. The maximum duration of 72 consecutive

2



--------------------------------------------------------------------------------



 



      hours may be extended in respect of individual losses which occur beyond
such 72 consecutive hours during the continued occupation of an insured’s
premises by strikers, provided such occupation commences during the aforesaid
period.         As regards earthquake (the epicenter of which need not
necessarily be within the territorial confines referred to in the first
paragraph of this definition) and fire following directly occasioned by the
earthquake, only those individual fire losses that commence during the period of
168 consecutive hours may be included in the Company’s Loss Occurrence.        
As regards “freeze,” only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting frozen pipes and tanks)
may be included in the Company’s Loss Occurrence.         For all Loss
Occurrences the Company may choose the date and time when any such period of
consecutive hours commences provided that it is not earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss and provided that only
one such period of 168 consecutive hours shall apply with respect to one event,
except for those Loss Occurrences referred to in (a) and (b) above, where only
one such period of 72 consecutive hours shall apply with respect to one event,
regardless of the duration of the event.         No individual losses occasioned
by an event that would be covered by 72 hours clauses may be included in any
“Loss Occurrence” claimed under the 168 hours provision.         “Loss
Occurrence” with regard to casualty Losses means any accident or occurrence or
series of accidents or occurrences arising out of anyone event and happening
within the term and scope of this Agreement. Without limiting the generality of
the foregoing, the term Loss Occurrence shall be held to include:         As
respects Products Bodily Injury and Products Property Damage Liability, injuries
to all persons and all damage to property of others occurring during a Policy
Period and proceeding from or traceable to the same causative agency shall be
deemed to arise out of one Loss Occurrence, and the date of such Loss Occurrence
shall be deemed to be the commencing date of the Policy Period. For the purpose
of this provision, each annual period of a Policy that continues in force for
more than one year shall be deemed to be a separate Policy Period.         As
respects Bodily Injury Liability (other than Automobile and Products), said term
shall also be understood to mean, as regards each original assured, injuries to
one or more than one person resulting from infection, contagion, poisoning, or
contamination proceeding from or traceable to the same causative agency.        
As respects Property Damage Liability (other than Automobile and Products), said
term shall also, subject to provisions (a) and (b) below, be understood to mean
loss or losses caused by a series of operations, events, or occurrences arising
out

3



--------------------------------------------------------------------------------



 



      of operations at one specific site and which cannot be attributed to any
single one of such operations, events or occurrences, but rather to the
cumulative effect of the same. In assessing each and every Loss Occurrence
within the foregoing definition, it is understood and agreed that:

  a.   the series of operations, events or occurrences shall not extend over a
period longer than 12 consecutive months; and     b.   the Company may elect the
date on which the period of not exceeding 12 consecutive months shall be deemed
to have commenced.

      In the event that the series of operations, events or occurrences extend
over a period, longer than 12 consecutive months, then each consecutive period
of 12 months, the first of which commences on the date elected under b. above,
shall form the basis of claim under this Agreement.         With regard to those
Policies that provide aggregate limits of liability the total of all individual
losses occurring during any one Policy year that proceed from or are traceable
to the same causative agency.

3.3   “Net Liability” means all Loss and Allocated Loss Adjustment Expenses
payments made by or on behalf of Company, or that the Company is liable for, in
settlement of claims or losses, payment of benefits, or in satisfaction of
judgments or awards (including interest where added to the judgment), and
including any “Extra Contractual Obligations.” Nothing in this definition will
be construed to mean that Net Liability is not recoverable by Company until
salvage, subrogation, and other potential recoveries are ascertained.   3.4  
“Insurance Policy or Policy” means all insurance policies and other contracts of
insurance entered into between an insured and Company covering the insurance
obligations of the Subject Business.   3.5   “Allocated Loss Adjustment
Expenses” means the expenses directly allocated to a particular claim including,
but not limited to all governmental administrative agency, alternative dispute
resolution, arbitration, court costs, fees, and expenses; fees, costs and
expenses for legal services, whether by outside or our staff counsel;
photographic costs, materials, and labor; experts’ fees or costs; cost of copies
of documents or records; cost of depositions and court reporters or recorded
statements and similar fees; medical cost containment expenses; all costs and
expenses incurred in connection with a declaratory judgment action; cost of
autopsies; cost of medical examinations of a claimant to determine insured’s
liability, or the degree of permanency or length of disability; and all other
compensation, fees, costs and expenses chargeable to the investigation or
defense of a claim or the investigation or prosecution of fraud or criminal
conduct involving a claim. “Allocated loss adjustment expenses” do not include
any compensation for independent or staff claim adjusters involved in the normal
handling of a claim to determine the cause or extent of responsibility for the
injury or disease, or any expenses required by law to be treated as a loss
payment.

4



--------------------------------------------------------------------------------



 



3.6   “Prejudgment Interest or Delayed Damages” means interest or damages added
to a settlement, verdict, award, or judgment based on the amount of time prior
to the settlement, verdict, award, or judgment whether or not made part of the
settlement, verdict, award, or judgment.   3.7   An “Act of Terrorism” for
purposes of this Agreement shall mean:       Any actual or threatened violent
act or act harmful to human life, tangible or intangible property or
infrastructure directed towards or having the effect of (a) influencing or
protesting against any de jure or de facto government or policy thereof,
(b) intimidating, coercing or putting in fear a civilian population or section
thereof for the purpose of establishing or advancing a specific ideological,
religious or political system of thought, perpetrated by a specific individual
or group directly or indirectly through agents acting on behalf of said
individual or group or (c) retaliating against any country for direct or
vicarious support by that country of any other government or political system.  
    Any act declared pursuant to the Terrorism Risk Insurance Act of 2002 (and
any amendments thereto) shall also be considered an “Act of Terrorism” for
purposes of this Agreement.

4.   Term and Termination

  4.1   This Agreement’s initial term expires on the one-year anniversary of its
Effective Date. It shall automatically renew for successive one-year terms
unless terminated by either party.     4.2   Reinsurer’s obligation to insure
and pay 100% of the Net Liability of each Property Cession and Casualty Cession
will continue if this Agreement terminates. Notwithstanding the termination of
this Agreement, its provisions shall continue to apply to all Property Cessions
and Casualty Cessions in force at the termination so that each party’s
obligations under this Agreement will be fully performed. However, upon
termination, Reinsurer shall have no obligation to reinsure Company with respect
to Policies not yet entered into by Company.

5.   Territory

    This Agreement’s territorial limits will be Company’s Subject Business as
written in the United States.

6.   Original Conditions

  All Property Cessions and Casualty Cessions under this Agreement will be
subject to the same rates, terms, clauses, conditions, waivers, alterations,
modifications, and interpretations, and cancellations as the respective
Policies. Reinsurer shall follow the fortunes of the Company with respect to
Subject Business.

5



--------------------------------------------------------------------------------



 



7.   Extra Contractual Obligations

  7.1   “Extra Contractual Obligations” are those liabilities not covered under
any other provision of this Agreement and includes 100% of any punitive,
exemplary, compensatory or consequential damages, including associated
litigation expenses, paid or payable by Company as a result of an action against
Company by its insured, its insured’s assignee or a third party claimant, which
action alleges negligence or bad faith on the part of Company in handling a
claim or loss under a policy subject to this Agreement. Liabilities will include
losses incurred by Company on Subject Business arising from any financial or
credit risk, as defined below, and liabilities arising from the handling of any
claim or loss on the Subject Business covered by this Agreement. The term
“financial or credit risk” shall mean any Loss (or Allocated Loss Adjustment
Expenses) incurred by Company (or advanced by Company to protect Company’s own
interests, as determined in Company’s sole discretion) on Subject Business
arising as a result of:

  (a)   Loss, damages, or associated litigation expenses which should have been
recoverable under a self-insured retention or a deductible, within the limit of
any Insurance Policy.     (b)   Loss, damages or associated litigation expenses
for which Company is entitled to contribution or indemnity pursuant to the
retentions, if any, scheduled or provided for in any Insurance Policy.     The
date on which Company incurs an Extra Contractual Obligation will be deemed, in
all circumstances, to be the date of the original loss.

  7.2   “Extra Contractual Obligations” does not include liabilities incurred
solely due to the willful misconduct or the fraud of Company’s directors or
officers acting individually or collectively or in collusion with any individual
or other person involved in the presentation, defense or settlement of any claim
or loss covered under this Agreement.

8.   Excess of Original Policy Limits       This Agreement will protect Company,
within its limits, in connection with loss in excess of the limit of its
original policy, such loss in excess of the limit having been incurred because
of failure by it to settle within the policy limit or by reason of alleged or
actual negligence, fraud, or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of any action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such action.       However, this Article shall not apply where the loss has been
incurred due to fraud by a member of the Board of Directors or a corporate
officer of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

6



--------------------------------------------------------------------------------



 



    For the purpose of this Article, the word “loss” shall mean any amounts for
which the Company would have been contractually liable to pay had it not been
for the limit of the original policy.

9.   Reinsurance Premium Rate       Company will pay to Reinsurer a premium for
the reinsurance provided under this Agreement at a rate of 5% of Company’s Gross
Written Premium for the commercial property insurance business and at a rate of
7.5% of the Company’s Gross Written Premium for the commercial casualty
insurance business, subject to any other reimbursement obligations of Reinsurer
pursuant to the terms of this Agreement. Company or Reinsurer may offset any
balance whether on an account premium, commission, claims or losses,
adjustments, expenses, salvage or any other amounts that are due from party to
the other, however, such offsets are permitted only with respect to obligations
arising under this Agreement.       This agreement provides no guarantee of
profit, directly, or indirectly, from the Reinsurer to the Company or from the
Company to the Reinsurer.   10.   Reports and Remittances       On a monthly
basis, Company or its designee will prepare a monthly accounting to Reinsurer as
follows:

  (1)   Gross Written Premium for the commercial property insurance business and
for the commercial casualty insurance business accounted for during the billing
period (and those adjustments provided for in this Agreement),     (2)   Assumed
Premium, less     (3)   Net Liability for the billing period, plus     (4)  
Subrogation, salvage, or other recoveries received by Company during the billing
period, and     (5)   Payment of losses.         Company will remit any balance
due in favor of Reinsurer with the monthly accounting. Reinsurer will pay any
balance due Company within seven days from the date the report is provided by
Company without delay for payment of losses and claims obligations incurred
under this agreement. All settlements between Company and Reinsurer shall be
made in cash or cash equivalents. In addition to the reports required above,
Company and Reinsurer will furnish each other such other information as may be
reasonably required by the other party for such party’s quarterly and annual
statements and internal records.

7



--------------------------------------------------------------------------------



 



11.   Management of Claims and Losses       Company will investigate and settle
or defend all claims and losses. When requested by Reinsurer, Company will
permit Reinsurer, at Reinsurer’s expense, to be associated with Company in the
settlement, defense, or control of any claim, loss, or legal proceeding. All
payments of claims or losses, including ex gratia payments, shall be
unconditionally binding on Reinsurer.   12.   Currency       All dollar amounts
in this Agreement are expressed in terms of United States dollars.   13.  
Salvage and Subrogation       Reinsurer shall be subrogated to the rights of
Company to the extent of its loss payments to Company. Company agrees to enforce
its rights of salvage and subrogation whenever it determines it is cost
effective to do so. Reinsurer will be credited with salvage and subrogation, net
of any recovery expense, in respect of claims and settlements under this
Agreement. If the recovery expense exceeds the amount recovered, the amount
recovered (if any) shall be applied to the reimbursement of recovery expense and
the remaining expense shall be borne by Reinsurer as Allocated Loss Adjustment
Expenses.   14.   Inspection of Records       Company and Reinsurer will allow
the other party to inspect, audit and copy, at any reasonable time and after
reasonable notice, the records of the other party pertaining to the Subject
Business insured under this Agreement.   15.   Arbitration       Any unresolved
difference of opinion between Company and Reinsurer arising out of this
Agreement will be submitted to arbitration. The American Arbitration Association
(“AAA”) will administer the arbitration pursuant to its Commercial Rules, but
subject to this Article’s terms. Three arbitrators will decide the arbitration.
Each party will choose one arbitrator. If either party refuses or neglects to
appoint an arbitrator within 30 days of the filing of the claim of arbitration,
the AAA may appoint the arbitrator. The first two chosen arbitrators will
together choose the third arbitrator within 10 days of being appointed. If those
two arbitrators are unable to do so, the parties or their attorneys may request
the AAA to appoint the third neutral arbitrator. Company and Reinsurer shall be
notified of the identity of the third arbitrator. Before the commencement of
hearings, each arbitrator will take an oath of impartiality. The arbitrators
will be financially disinterested and impartial. All three arbitrators shall be
present or former officers of property or casualty insurance or reinsurance
companies or Underwriters at Lloyd’s of London, not at any time under the
control or management of either party to this Agreement.

8



--------------------------------------------------------------------------------



 



    The party requesting arbitration (“Claimant”) will submit its brief to the
arbitrators within 30 days after notice of the selection of the third
arbitrator. Upon receipt of the Claimant’s brief, the other party (“Respondent”)
will have 30 days to file a reply brief. On receipt of the Respondent’s brief,
the Claimant shall have 20 days to file a rebuttal brief. Respondent shall have
20 days from the receipt of Claimant’s rebuttal brief to file its rebuttal
brief. The arbitrators may extend the time for filing of briefs at the request
of either party.       The arbitrators will preside over a hearing as set forth
in the AAA’s Commercial Rules, and will allow the parties to examine and
cross-examine witnesses. The arbitrators will be relieved from judicial
formalities, including adherence to the rules of evidence. In addition to
considering the rules of law and the customs and practices of the insurance and
reinsurance business, the arbitrators will make their decision with a view to
effecting this Agreement’s intent. The arbitrators shall make their decision
within 60 days following the termination of the hearings unless the parties
consent to an extension. The decision of the majority shall be final and binding
upon the parties. Each party shall bear the expense of its arbitrator and shall
jointly and equally share with the other the expenses of the third arbitrator
and of the arbitration. The arbitration shall take place in Metropolitan
Detroit, Michigan. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction of the dispute.       This Section will
survive this Agreement’s termination.   16.   Insolvency of Company       The
Company’s insolvency will not effect the Reinsurer’s obligations under this
Agreement. In such a case, payment under this Agreement would be made to Company
or its liquidator, receiver or statutory successor.       If the Company enters
insolvency proceedings, the Company’s liquidator, receiver or statutory
successor will give written notice to Reinsurer of the pendency of a claim
against Company on the policy or policies reinsured within a reasonable time
after the claim is filed in the insolvency proceeding. While any such claim is
pending, Reinsurer may investigate the claim and interpose, at its own expense,
in the proceeding where the claim is to be adjudicated, any defense or defenses
that it may deem available to Company or its liquidator or receiver or statutory
successor. The expense thus incurred by Reinsurer will be chargeable, subject to
court approval, against Company as part of the expense of liquidation or
otherwise as an administrative cost of the insolvency proceedings to the extent
of a proportionate share of the benefits which may accrue to Company solely as a
result of the defense so undertaken by Reinsurer.       Should Company go into
liquidation or should a receiver be appointed, Reinsurer shall be entitled to
deduct from any sums which may be or may become due to Company under this
Reinsurance Agreement, any sums which are due to Reinsurer by Company under this
Agreement and which are payable at a fixed or stated date, as well as any other
sums due to Reinsurer which are permitted to be offset under applicable law.

9



--------------------------------------------------------------------------------



 



17.   Excise Taxes       Reinsurer will allow for the purpose of paying the
Federal Excise Tax, the applicable percentage of the premium payable hereon to
the extent such premium is subject to the Federal Excise Tax.       In the event
of return premium due under this Agreement, Reinsurer will deduct the applicable
percentage from the amount of the return; Company or its agent is responsible
for recovering the tax from the U.S. Government.   18.   Miscellaneous

  18.1   Michigan law governs this Agreement.     18.2   This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.     18.3   This
Agreement will be automatically modified to conform to any law or governmental
regulation having application to or jurisdiction over its parties or subject
matter, without prior notice.     18.4   This Agreement has been negotiated by
the parties and the fact that the initial and final draft shall have been
prepared by one party or the other will not give rise to any presumption for or
against any party to this Agreement or be used in any form in the construction
or interpretation of this Agreement or any of its provisions.     18.5   This
Agreement, together with such amendments as may from time to time be executed in
writing by the parties, constitutes the entire agreement between the parties
relating to its subject matter. There exists no other written or oral
understandings, agreements or assurances with respect to these matters except as
are set forth in this Agreement. Unless expressly stated, this Agreement confers
no rights on any person or business entity that is not a party.     18.6   The
parties intent this Agreement to both bind and benefit them and their respective
successors. Neither this Agreement nor any rights or obligations under this
Agreement may be assigned or delegated by either party without the prior written
consent of the other.     18.7   There is no privity between Company’s insureds
and Reinsurer. Reinsurer’s liability is only to indemnify Company. This
Agreement is not for the benefit of any insured under any policy of insurance or
any other third party.

10



--------------------------------------------------------------------------------



 



  18.8   No error or inadvertent omission on the part of one party shall relieve
the other party of liability pursuant to this Agreement, provided that any such
errors and/or omissions are rectified as soon after discovery as feasible.    
18.9   By executing this Agreement, each party reaffirms to the other than it is
undertaking the Agreement in utmost good faith.

IN WITNESS HEREOF, the parties hereto have caused this Reinsurance Agreement to
be executed this the 16th day of May, in the year of 2006.

              NORTH POINTE INSURANCE   MIDFIELD INSURANCE COMPANY COMPANY  
Reinsurer Company        
 
           
 
           
By:
      By:    
 
           
 
           
Title:
      Title:    
 
           

11